Citation Nr: 0407725	
Decision Date: 03/24/04    Archive Date: 04/01/04	

DOCKET NO.  99-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1971 
and from December 1990 to April 1992.  He also had periods of 
inactive duty training and active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board remanded the appeal in February and November 2000.  

This appeal is REMANDED to RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In response to the Board's most recent remand, the veteran 
was afforded an additional VA examination.  The remand 
requested the examiner to specifically express an opinion as 
to whether it is at least as likely as not that the veteran's 
degenerative joint disease of the cervical and lumbar spine 
was acquired during or aggravated by his active service.  It 
is unclear whether the examiner's opinion was responsive to 
the question.  

A January 20, 1988, letter from a private physician reflects 
that he was providing the veteran care for degenerative joint 
disease of the cervical and lumbar spine.  It does not appear 
that treatment records from this private health care provider 
have been obtained.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  

2.  After obtaining any necessary 
release, the RO should contact C. H. 
Wilson, Jr., M.D., and request copies of 
all records relating to treatment of the 
veteran for his degenerative joint 
disease of the cervical and lumbar spine.

3.  If the examiner who conducted the 
March 2003 VA examination is still 
available, they should be requested to 
respond to the following questions.  The 
claims file must be made available to the 
examiner for review and the report should 
reflect that such review was 
accomplished.  The examiner should 
express their opinion as appropriate in 
terms of "more likely than not" or "as 
least as likely as not" or "not as least 
as likely as not" where:  More likely 
than not equal the probability is greater 
than 50 percent; as least as likely as 
not equal the probability is equal to or 
greater than 50 percent; and not as least 
as likely as not equal the probability is 
less than 50 percent.  

a.  The examiner should express an 
opinion, in the above-referenced 
terms, as to the likelihood that the 
veteran's degenerative joint disease 
of the cervical and lumbar spine was 
aggravated during his active 
service, in particular his service 
from December 1990 to April 1992.  

4.  If the examiner who conducted the 
March 2003 examination is not available, 
then the veteran should be afforded an 
additional VA examination.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
required to offer an opinion, using the 
appropriate terminology as set forth 
above, as to the likelihood that the 
veteran's degenerative joint disease of 
the cervical and lumbar spine was 
aggravated during his active service, in 
particular his service from December 1990 
to April 1992.

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and afforded the appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




